DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Christie 20100078176.
Referring to claims 1 and 3-4, Christie discloses a system, comprising: a tubing hanger (30) positioned in a wellhead (12), wherein the tubing hanger comprises one or more hydraulic, electric, or fiber optic couplings ( see paragraph 0022, hydraulic couplers can have a mating half in top of control line passages) on an upward facing surface thereof; a tubular housing ( 14) that is a tree body (see paragraph 0016) comprising one or more hydraulic, electric, or fiber optic lines (76) disposed therethrough; a tubing hanger alignment device (36, see paragraph 0024 and figs. 3 and 3a, there is orientation tab 94 that fit in muleshoe 96. Note orientation tab is mislabeled as being located in outer body 40 but is actually located on body at 38 in order to fit into mule 96), wherein the tubing hanger alignment device comprises one or 
Referring to claims 2, Christie discloses the tubing hanger alignment device (36) is self-aligning ( due to orientation pen 94 and muleshoe 96) between the tubular housing and the tubing hanger.
Referring to claim 5, Christie discloses the tubing hanger alignment device (36) is coupled to the tubular housing (14).

Allowable Subject Matter
Claims 14-20 and 22 are allowed.
Claims 6-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. The applicant argues the Christie reference does not disclose the tubing hanger device is adapted to rotate with respect to the tubular housing.  However, Christie discloses (see paragraph 0018), the member 36 is attached to production tree (14) by threads so when member 36 is being attached to tree 14 it is adapted to rotate with respect to the tree.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/           Primary Examiner, Art Unit 3672